DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.	The amendment file on September 24th 2020 has been entered. Claims 1, 9  and 16 stand amended. Claims 1 – 20 are pending.
Allowable Subject Matter
3.	The following is an Examiner’s statement of reasons for allowance:
The prior arts of record fail to teach neither singly nor in combination, “A shared disk buffer pool updating method comprising: generating, by a processor of a hardware device, first thread software code for each server of a plurality of servers of a clustered database system, wherein said plurality of servers are connected to a shared disk structure; receiving, by said processor from a distributed lock manager apparatus, update lock software configured with respect to a shared mode of said plurality of servers; executing, by said processor in response to a command from a first server, a tablespace space reclaim function comprising moving data pages from a first location of said shared disk structure to a second location of said shared disk structure resulting in generation of updated data page metadata; first enabling, by said processor in response to said executing, a remote buffer pool metadata update sequence via acquisition of an 

As such the combined features as recited in independent claim 1 and similarly stated in independent claims 9 and 16 are not specifically disclosed in the prior arts of record. 
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claims 1 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWEKU WILLIAM HALM whose telephone number is (469) 295 - 9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon -Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

5. 	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166